Citation Nr: 0533649	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  93-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for reactive 
airway disease, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that granted the veteran's claim of entitlement to 
service connection for reactive airway disease at a 
noncompensable evaluation.  The veteran continues to disagree 
with the level of disability assigned.

The Board notes that, in a statement received at the Board in 
June 2005, the veteran submitted multiple additional claims, 
that are referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's reactive airway disease is manifested by mild 
disability with evidence of mild ventilatory impairment on 
pulmonary function testing.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for the veteran's 
reactive airway disease, but no more, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 4.97, 
Diagnostic Code 6603 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3) see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) dated February 1999, the Board Remands dated 
August 1999 and August 2003, and the supplemental SOCs 
(SSOCs) dated February 2002 and May 2005, she was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the May 2005 SSOC.  

Although the April 2004 notice letter that was provided to 
the veteran did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that she 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim on appeal.  The letter 
specifically informed the veteran of the type(s) of evidence 
that would be relevant to her claim for an increased rating 
and that it was her "responsibility" to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  When 
considering the April 2004 notification letter, the Board 
finds that the veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to the VA notice.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in April 2004 was 
not given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA outpatient records and VA examination reports have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that she has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Historically, the Board notes that the veteran was granted 
service connection for a restrictive airway disease by a 
September 1997 rating decision.  This decision was based on 
service medical records which showed that the veteran was 
exposed to jet fuel vapors while on active duty causing 
reactive airway symptoms, and the report of VA examinations.  
The veteran has continued to disagree with the noncompensable 
evaluation assigned for her service connected restrictive 
airway disability.  The relevant evidence of record includes 
the reports of VA and private outpatient treatment, and the 
reports of VA examinations.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, numerous VA examination reports and 
VA records for hospitalization and outpatient treatment.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on her behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on his claim.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2005).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that the veteran is currently in receipt of a 
noncompensable evaluation for his service connected 
restrictive airway disease under 38 C.F.R. § 4.97, Code 6603, 
as analogous to pulmonary emphysema.

The Board notes that, effective October 7, 1996, the criteria 
for evaluating respiratory disorders was changed.  As this 
claim is on appeal from an initial grant of service 
connection, which was granted from January 1992, the 
regulations have been changed during the course of this 
appeal.  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change, in this case, October 7, 1996.  See 
VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to October 7, 1996, the criteria states that for 
moderate disability with moderate dyspnea occurring after 
climbing one flight of steps or walking more than one block 
on a level surface, or for pulmonary function tests 
consistent with findings of moderate emphysema, a 30 percent 
evaluation is assigned.  When the disorder results in mild 
disability with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion, a 10 percent evaluation is assigned.  38 C.F.R. § 
4.97, Diagnostic Code 6603.

Effective October 7, 1996, the new criteria state that when 
the Forced Expiratory Volume in one second (FEV-1) is 56 to 
70 percent of predicted, or; the forced expiratory volume in 
one second/forced vital capacity  (FEV-1/FVC) is of 56 to 70 
percent of predicted, or; the diffused capacity of the lungs 
with carbon monoxide by the single breath method (DLCO (SB)) 
is 56 to 65 percent of predicted, a 30 percent evaluation 
will be assigned.  When the FEV-1 is 71 to 80 percent of 
predicted, or; the FEV-1/FVC is 71 to 80 percent of 
predicted, or; the (DLCO (SB)) is 66 to 80 percent of 
predicted, a 10 percent evaluation will be assigned.  38 
C.F.R. § 4.97, Diagnostic Code 6603.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005). 

Taking into account all relevant evidence, and resolving all 
doubt in the veteran's favor, the Board finds the veteran 
would be more properly rated as 10 percent disabled for her 
service connected obstructive airway disease.  In this 
regard, the Board notes the report of October 1992 VA 
examination, which indicated that the veteran's respiratory 
system was normal, pulmonary function testing from September 
1996, which noted FEV-1 of 103.9 percent of predicted, with 
FEV-1/FVC of 96 percent, findings which VA examiners in 
February 1997 and in May 2000 indicated were normal.  A VA 
examination report from October 1999 noted that the veteran 
complained of was marked dyspnea on the slightest exertion 
walking more than a few feet, and noted a markedly prolonged 
expiratory and inspiratory rate, predictable of significant 
pulmonary findings.  Pulmonary function testing from October 
1999, noted an FEV-1 of 102.3 percent of predicted, and FVC 
of 109.2 percent of predicted, resulting in a FEV-1/FVC of 94 
percent of predicted.  

Pulmonary function testing of February 2000, noted FEV-1 of 
101 percent of predicted, with FEV-1/FVC of 81 percent, with 
DLCO (SB) of 127 percent of predicted, findings which a VA 
examination in May 2000 indicated were normal, with the 
exception of a slight decrease in the FEV-1/FVC suggesting 
some obstruction, and for which it was noted that less than 
maximal effort was exhibited.  A May 2000 report of VA 
examination, noted that the veteran reported trouble 
breathing consisting of shortness of breath on one flight of 
stairs, level walking a distance over one hour, and frequent 
upper and lower respiratory infections, which noted a 
prolonged expiratory phase with coarse breath sounds, and 
coughing on forced expiration, but which indicated that the 
veteran was not significantly objectively handicapped by her 
condition.  November 2000 pulmonary function testing noted 
FVC of 125 percent of predicted, and FEV-1 of 101 percent of 
predicted, resulting in an FEV-1/FVC of 81 percent of 
predicted.  A July 2001 VA examination of the veteran noted 
intermittent wheezing, and difficulty breathing, particularly 
with changes in climate.  An August 2001 report of pulmonary 
function testing noted an FVC of 117.2 percent of predicted, 
with an FEV-1 of 102.5 percent of predicted, resulting in an 
FEV-1/FVC of 73 percent of predicted.  

These findings reflect that the veteran complains of dyspnea 
upon walking and evidence of a mild ventilatory impairment on 
pulmonary function testing, particularly on February 2000 
pulmonary function testing, which was specifically noted to 
show a slight decrease in the FEV-1/FVC, consistent with a 
finding of mild disability with evidence of ventilatory 
impairment on pulmonary function tests and/or definite 
dyspnea on prolonged exertion, such that a 10 percent rating 
would be warranted under the old regulations.

As to a higher rating of 30 percent, the Board notes that the 
evidence of record does not show moderate disability, nor is 
there objective evidence of moderate dyspnea, nor has the 
veteran at any time been found to have a (FEV-1) is 56 to 70 
percent of predicted , a FEV-1/FVC is of 56 to 70 percent of 
predicted, or a  DLCO (SB) of 56 to 65 percent of predicted, 
such that a higher rating would be warranted under either the 
old or new diagnostic codes.  In this regard, the Board notes 
that the veteran was specifically noted, on May 2000 VA 
examination, to be not significantly objectively handicapped 
by her condition.  Therefore the Board finds that a rating of 
10 percent is warranted for a finding of a mild disability 
with evidence of ventilatory impairment.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of "staged 
ratings" as enunciated by the Court, in the case of 
Fenderson, would be in order.  However, the ten percent 
rating has now been in effect since the effective date of 
service connection for the veteran's restrictive airway 
disease, and at no time has it been medically demonstrated 
that this disability has warranted any higher rating.  
Therefore, there is no basis for staged rating in the present 
case.




ORDER

Entitlement to an increased initial evaluation for reactive 
airway disease, to 10 percent, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


